GULOTTA, Judge,
concurring.
I concur with the majority’s result increasing the award from $750.00 to $3,000.00. The medical evidence and photographs of the floor are strongly supportive of a conclusion that the plaintiff sustained greater injury than an ankle scratch. Affirming the trial court’s judgment would require disregarding the hospital report, Dr. Condie’s interpretation of that report and his examination and diagnosis. I find no basis for disregarding these reports and the photographs.
Accordingly, I concur with the result reached by the majority.